Citation Nr: 0033566	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  96-08 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for postoperative residuals of left heel spur 
syndrome with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


REMAND

The veteran served on active duty from February 1952 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  In September 1998, the 
Board remanded this matter to the RO for additional 
development, and the matter has returned for adjudication.  

If further evidence or clarification of the evidence is 
essential for a proper appellate decision, the case shall be 
remanded to the agency of original jurisdiction specifying 
the action to be undertaken.  See 38 C.F.R. § 19.9 (1999).  

In essence, the veteran contends that he has sustained 
additional disability as a result of VA surgical treatment in 
September 1992.

A review of the evidence of record indicates that the veteran 
had a pre-existing left heel spur (20 year history) for which 
he was admitted to a VA medical facility in September 1992 to 
undergo resection of a left plantar heel spur and release of 
plantar fascia (i.e., plantar fasciotomy).  The veteran 
testified in June 1996 that pain prior to the surgery in 1992 
was normal pain and discomfort of what was diagnosed as a 
heel spur and that the foot procedure was explained.  He was 
told that the incision was to be 1/4 inch with 1 to 2 stitches 
instead of 1 3/4 incision with 8 stitches.  The veteran asserts 
that he is definitely worse off from the after effects of 
surgery than before.  The treatment records prior to surgery 
reflect painful heels, the use of orthotics, and injections.  
Shortly after the procedure, the post operative site 
developed heavy bleeding and infection that resulted in the 
removal of the sutures with the application of butterfly 
sutures.  Since the procedure, the veteran complains of 
numbness, constant swelling, a chronically painful and tender 
scar, as well as injections and the use of orthotics. 

Regulatory criteria pertinent to this case provide that it is 
necessary to show that additional disability is actually the 
result of injury or aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1)-(c)(2) (1999).  The regulations also 
provide that compensation is not payable for the continuance 
or natural progress of disease or injuries or the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.358.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  See 38 C.F.R. § 3.358(c)(3) (1999).  

In June 1995, the RO requested that the VA Medical Center, 
Wadsworth/ Brentwood Division, provide, inter alia, the date 
and time consent was given for the September 11, 1992 foot 
surgery, and any potential consequences of such procedure or 
treatment which were explained.  The treatment records in 
evidence consist of a clinical record (history and physical), 
medical record progress notes, an operative report, a x-ray 
of the left foot, and discharge notes.  Specifically, the 
pre-op note reflects that the consent was signed and in the 
chart.  The physician noted that the veteran understood the 
risks and complications, and understood that no guarantees 
were implied or given.  However, the actual consent form, 
signed by the veteran, is not of record; nor does not record 
contain a statement that details the risks or complications 
that might accompany the procedure.

A December 1994 VA outpatient entry reflects, inter alia, 
transection of the left medial calcaneal branch of "PT" 
nerve with neuroma.  The August 1995 VA examination reflects 
an area of hyposensation of the left heel.  There was neither 
ligamentous nor tendinous instability.  There was swelling 
from the left middle calf to ankle.  The edema was non-
pitting.  The incision site was small and well healed.  The 
examiner concluded that the 1992 procedure was complicated by 
soft tissue infection.  The veteran has had persistent pain/ 
tenderness despite interventions and repeated steroid 
injections.  The examiner was unclear as to the source of the 
veteran's pain.  "Range of motion [was] normal, stabile, 
[and] minimally tender, with [a] small area of hyposensation, 
[and] normal reflexes."  

The report of the VA compensation and pension examination 
dated in May 1999 reflects left ankle swelling, pain, and 
tenderness, electrical shock feelings and numbness to the 
left heel particularly in the area of the medial plantar scar 
of his left heel.  Objective findings reflect no gross 
abnormalities in either foot or ankle.  There was a well-
healed scar on the medial plantar of the left heel.  The scar 
was very sensitive to even the lightest palpation.  The 
veteran demonstrated full range of motion plantarly of the 
foot at the ankle; but dorsally there was a limitation of 
motion, and he could not get more than 5 degrees of 
dorsiflexion.  The examiner noted that x-rays were not 
available.  The diagnoses included post surgical nerve 
entrapment superficially, left heel; excessive pronation; and 
instability of the left foot.  According to the examiner, the 
veteran received significant relief of sharp pain from the 
1992 surgery, and that he also had electrical and 
uncomfortable sensations from the scar as a consequence of 
the foot surgery.  The examiner commented that the numbness 
was probably a result of the surgery, which he felt was 
probably be a permanent condition.  The VA examiner further 
explained that without the surgery, no scar would have been 
formed so the veteran would not have electrical feelings in 
the scar area.  The examiner concluded that this probably was 
a result of the surgery, and was not an unreasonable 
complication of this type of foot surgery.

In view of the foregoing, and the fact that it raises a 
question as to whether the veteran was informed of risk 
factors associated with the VA foot surgery, the Board 
believes that the complete, original records of the VA 
surgical treatment in September 1992, specifically to include 
a copy of the actual consent form detailing the benefits, 
risk, and complications, as signed by the veteran prior to 
such surgery, would be assistance to the Board in rendering a 
determination in this case.

Additionally, in October 1998, the veteran indicated that he 
underwent a left foot evaluation at Westlake Community 
Hospital in Westlake Village, California [which is now part 
of] Los Robles Hospital in Thousand Oaks.  There is no 
indication from the record that the RO undertaken efforts to 
obtain these relevant records.

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

Accordingly, the case is REMANDED to the RO for the following 
action: 

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left heel 
spur before and after September 1992.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder, 
specifically to include any records 
pertaining to treatment at Westlake 
Community Hospital now merged with Los 
Robles Hospital.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  Complete, original records of all VA 
inpatient and outpatient treatment at the 
VA Medical Center in Wadsworth/ Brentwood 
Division, California, dated in September 
1992, should be associated with the 
claims files, including to all of the 
doctors' and nurses' notes pertaining to 
this period of treatment, to specifically 
include a copy of the actual consent form 
signed by the veteran and that details 
the risks, benefits, and complications, 
if any, of the left heel spur resection 
and left plantar fasciotomy.  

3.  Then, the RO should schedule the 
veteran for VA comprehensive VA 
examination, by an appropriate 
specialist, to determine the etiology and 
extent of any left foot disability 
present.  The Remand, claims folder, and 
any treatment records obtained pursuant 
to the Board's Remand, to include the VA 
medical records pertaining to the 
September 1992 surgery; and the reports 
of VA examinations dated in August 1995 
and May 1999, should be reviewed by the 
examiner.  The examiner should perform 
all necessary tests to fully address 
deemed appropriate.  The examiner is 
requested to provide an opinion as to the 
following questions:  (a) Did the veteran 
experience additional disability as a 
result of the heel spur resection and 
plantar fasciotomy performed by the VA in 
September 1992?  (b) If so, what is the 
nature of the additional disability?  (c) 
Was the surgery the cause of the 
additional disability?  (d) Is the 
additional disability a necessary 
consequence of the surgery?  The complete 
rationale for any opinion expressed must 
be in a typewritten format using the 
language of the Remand (to the extent 
possible) and must be based on the 
clinical records in evidence and an 
examination of the veteran.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
compensation for postoperative residuals 
of a left heel spur syndrome with plantar 
fasciitis under 38 U.S.C.A. § 1151.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with the applicable law and regulations 
and given an opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

